Appeal from a decision of the Unemployment Insurance Appeal Board, filed March 21, 2006, which ruled that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
Claimant worked as an administrative assistant for an airline company for just over one year. She was dissatisfied with the manner in which her supervisor administered vacation, sick leave and attendance policies and felt that she was treated differently than other employees. Following an argument with her supervisor concerning these issues, claimant quit her job. The *1004Unemployment Insurance Appeal Board ruled that she was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause. Claimant appeals.
We affirm. It is well settled that general dissatisfaction with working conditions or the inability to get along with a supervisor does not constitute good cause for leaving employment (see Matter of Pele [Commissioner of Labor], 32 AD3d 1084, 1085 [2006]; Matter of Solano [Sweeney], 234 AD2d 845, 846 [1996]). Based upon claimant’s own testimony, these factors caused her to quit her job. Her claim of discrimination presented an issue of credibility for the Board to resolve (see Matter of Roman [Commissioner of Labor], 32 AD3d 1067, 1068 [2006]). Inasmuch as substantial evidence supports the Board’s decision, we decline to disturb it.
Cardona, P.J., Crew III, Carpinello, Mugglin and Lahtinen, JJ., concur. Ordered that the decision is affirmed, without costs.